ACCEPTED
                                                                                                                                          05-17-00799-CV
                                                                                                                                FIFTH COURT OF APPEALS
                                                                                                                                          DALLAS, TEXAS
                                                                                                                                       1/31/2018 10:27 AM
                                                                                                                                               LISA MATZ
                                                                                                                                                   CLERK




Katherine Elrich                                                                                                 FILED IN
                                                                                                                214.220.5287 | direct fax 
214.220.5237                                                                                             5th COURT    OF APPEALS
                                                                                                              kelrich@cobbmartinez.com 
                                                                                                              DALLAS, TEXAS
                                                                                                         1/31/2018 10:27:02 AM
                                                                                                                 LISA MATZ
                                                        January 31, 2018                                            Clerk
 
Via E‐File 
Lisa Matz, Clerk 
Fifth District Court of Appeals 
George L. Allen, Sr. Courts Bldg. 
600 Commerce Street, Suite 200 
Dallas, Texas 75202‐4658 
 
        Re:  Case Number 05‐17‐00799‐CV; Zena James v. Amy K. Witherite and Eberstein & 
                Witherite, LLP 
         
Dear Ms. Matz: 

         Please accept this letter as an amended vacation letter for the following dates:  
          
              March 7, 2018 through March 16, 2018; 
              May 16, 2018 through May 18, 2018; and 
              May 29, 2018 through June 5, 2018. 
 
       I would appreciate if no oral arguments or hearings were scheduled during this period 
with regard to the above‐referenced matter. 
        
       By copy of this letter, I am notifying all counsel of record of my vacation schedule. 

       Thank you for your assistance in this matter.  Please do not hesitate to contact me if you 
have any questions regarding this matter.  

          

 
                                                                          Sincerely, 
 
                                                                
                                                                          Katherine Elrich 
 
KE/als/175790 
 



     Attorneys & Counselors  1700 Pacific Avenue, Suite 3100, Dallas, Texas 75201  P: 214.220.5200  F: 214.220‐5299  cobbmartinez.com
Ms. Lisa Matz 
January 31, 2018 
Page 2                     


cc:       Via E‐Service:  
          Dan E. Martens 
          Christopher R. J. Hillis 
          Law Office of Dan E. Martens 
          17101 Preston Road, Suite 160 S 
          Dallas, Texas 75248 
           




162020